Case 1:19-cv-05478-CM Document 26 Filed 08/07/19 Page 1 of 2

Jason M. Drangel (JD 7204)

jdrangel@ipcounselors.com ee E
Ashly E. Sands (AS 7715) pie Se deh
asands(@ipcounselors.com PN ESET gap es ta
Brieanne Scully (BS 3711) Bos v
bscully@ipcounselors:com err
Danielle S. Yamali (DY 4228) fo
dfutterman@ipcounselors,com beet nn
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520 . a
New York, NY 10165
Telephone: — (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

WOW Virtual Reality, Inc,

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WOW VIRTUAL REALITY, INC.,

Plaintiff

v.

MINERAL SG, e/ al, CIVIL ACTION No.
Defendants 1: 19-cv-5478 (CM)

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff WOW
Virtual Reality, Inc. “WOW” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendant Rangaa in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses,

 
Case 1:19-cv-05478-CM Document 26 Filed 08/07/19 Page 2 of 2

Dated: August 6, 2019

It is so ORDERED.

Signed at New York, NY on Bogut

Respectfully submitted,

EPSTEIN D aL LLP

BY:

 

Brieanne Scull ¢BS 371 1)
bscully(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

WOW Virtual Reality, Inc.

Judge Colleen McMahon
United States District Judge
